Mark Alge, Appellant,
v.
Allstate Floridian Insurance Company, Appellee.
No. 3D09-607.
District Court of Appeal of Florida, Third District.
Opinion filed December 23, 2009.
Sarnoff & Bayer and Neil Bayer, for appellant.
Rumberger, Kirk & Caldwell and Darryl L. Gavin (Orlando), for appellee.
Before WELLS, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Affirmed. Old Republic Ins. Co. v. W. Flagler Assocs., Ltd., 419 So. 2d 1174 (Fla. 3d DCA 1982); Patriot Gen. Ins. Co. v. Auto. Sales, Inc., 372 So. 2d 187 (Fla. 3d DCA 1979).
Not final until disposition of timely filed motion for rehearing.